Citation Nr: 1517351	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  04-37 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for shell fragment wound (SFW) residuals of the right ankle, with a retained foreign body and scars, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for SFW residuals of the left ankle, with a retained foreign body and scars, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for SFW residuals of the left wrist and forearm, to include a left lunate fracture (nondominant extremity), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin

The Veteran provided testimony at a hearing before the undersigned in November 2006.  A transcript of this hearing has been associated with the Veteran's VA claims file.

By a March 2007 decision, the Board denied the issue of entitlement to an increased rating for the SFW of the left wrist and forearm disability, as well as other claims no longer on appeal.  The Veteran appealed the March 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2009 Order, the Court, pursuant to a joint motion, vacated the Board's March 2007 decision with respect to the increased rating claim for the left wrist and forearm.  In a March 2011 decision, the Board remanded the claim.  In addition to the foregoing, in a June 2008 rating decision, the RO denied the claims of entitlement to increased ratings for the service-connected right and left ankle disabilities.  All three claims were remanded by the Board in April 2014.  


FINDINGS OF FACT

1.  While the Veteran has limitation of motion of the right ankle, he does not have ankylosis or a related scar that is unstable or painful.

2.  While the Veteran has limitation of motion of the left ankle, he does not have ankylosis or a related scar that is unstable or painful.

3.  The Veteran's left wrist and forearm disability is no more than moderately disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for SFW residuals of the right ankle, with a retained foreign body and scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for an evaluation in excess of 20 percent for SFW residuals of the left ankle, with a retained foreign body and scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for an evaluation in excess of 10 percent for SFW residuals of the left wrist and forearm, to include a left lunate fracture (nondominant extremity), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5308 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran received pre-decision notification (including for the Dingess considerations) for the ankle disorders in a June 2007 RO letter, and fully adequate post-decision notification for the wrist disorder in a March 2011 letter.  In line with Mayfield, all claims have since been readjudicated in a June 2014 Supplemental Statement of the Case, thus correcting any initial errors of notification.  Moreover, the November 2006 Board hearing concerning the left wrist issue (though not the other two issues, which arose later) included a discussion of the types of symptoms and evidence needed to support a higher evaluation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained VA and private treatment records relevant to the claims at hand, and there has been no assertion from the Veteran or his representative of any relevant records not currently contained in the claims file.  He has also been examined on multiple occasions for his service-connected disabilities, and the specifications for reexamination from the April 2014 remand, particularly concerning functional impairment, have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, the Board finds that all necessary action has been taken to ensure compliance with VA's duties to notify and assist the Veteran in conjunction with the current appeal, and corrective action has been taken to the extent that there were any initial errors of compliance with such duties.  The Board may thus proceed to the merits of the claims on appeal.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

III.  Ankle disorders

The Veteran's service-connected right and left ankle disabilities are both currently rated as 20 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5271 (limitation of motion of the ankle).  The Board is aware of the applicability of 38 C.F.R. §§  4.40 and 4.45 to this section, with consideration warranted for such symptoms as painful motion and functional loss due to pain.  That said, the assigned 20 percent ratings represent the maximum available under this section, contemplating marked limited motion.  There is no schedular basis whatsoever for increased ratings solely predicated on limitation of motion.

The Board has reviewed the relevant evidence of record (e.g., VA examination reports from December 2009,  May 2011, and June 2014, as well as relevant private medical records from the first half of 2012) and has considered rating the Veteran's ankle disability under other diagnostic codes pertaining to ankle disabilities, to include Diagnostic Codes 5272, 5273 or 5274, but the medical evidence of record does not demonstrate the presence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or that the Veteran underwent an astragalectomy.  In any event, rating the Veteran's ankle disabilities under any of these three codes would not benefit him, as each allows for a maximum disability rating of only 20 percent, which is the rating currently assigned for both ankles.  The Board also finds that Diagnostic Code 5270 (ankylosis of the ankle), which does in fact allow for a disability rating greater than 20 percent (i.e., 40 percent for plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity), is also not for application in this case, as the medical evidence of record clearly shows that no ankylosis is present, as most recently reflected in the June 2014 VA examination report.

The Board also notes that the Veteran's June 2014 VA examination, while revealing tenderness of the ankles, showed 5/5 (normal) muscle strength of both ankles.  For an increased rating under 38 C.F.R. § 4.73, Diagnostic Codes 5310 (Muscle Group X), 5311 (Muscle Group XI), or 5312 (Muscle Group XII), there would have to be a showing of a severe muscle disability.  That finding is entirely incongruous with the normal muscle strength of both ankles shown, and the Board finds that these diagnostic codes provide no basis for an increased evaluation in the present case.

Finally, the Board notes that the Veteran has residual scars from both ankle wounds.  These scars, however, are not sufficiently symptomatic to warrant separate disability evaluations.  On the right, as shown by the June 2014 VA examination, the Veteran has a scar of the "lateral right ankle for region inferior to lateral malleolus region" measuring 1.5 cm. by 0.2 cm. that is flat and smooth in character, slightly larger than the surrounding tissue, nontender and nonadherent to underlying tissue, and without skin breakdown or ulcerations.  Similarly, the left mid-dorsal proximal ankle region has a vertical scar measuring 6.5 cm. by 0.3 cm. that is smooth in character, slightly depressed, slightly lighter than the surrounding tissue, nontender and nonadherent to underlying tissue, and with no skin breakdown or ulcerations noted.  Previous examinations showed similarly benign findings.  Absent any showing of instability, pain, or other limitation of function, there is no basis for separate compensable ratings under 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008), the criteria of which are applicable in this case because the claim concerning these two issues was received in April 2007 (before the current criteria went into effect).

Considering all of the above, the Board finds no basis for ratings in excess of 20 percent for the right and left ankle disabilities, and the claims for those benefits must be denied.


IV.  Left wrist and forearm disorder

Preliminarily, the Board notes that the Veteran is right-handed, as was most recently confirmed by his June 2014 VA examination.  That is his major (or dominant) arm.  His service-connected left upper extremity is his nondominant extremity, and this disability will be rated as such.  See 38 C.F.R. § 4.69.

38 C.F.R. § 4.73, Diagnostic Code 5308 rates impairment to Muscle Group VIII. Muscle Group VIII's functions include extension of wrist, fingers, and thumb; abduction of the thumb.  It includes the muscles arising mainly from the external condyle of the humerus: extensors of carpus, fingers, and thumb; supinator.  Under Diagnostic Code 5308, a moderate injury warrants a 10 percent rating; a moderately severe injury or severe injury both warrant a 20 percent rating for the non-dominant extremity.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A moderate disability of the muscles is shown by through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

Historically, the Veteran's service treatment records show that he sustained SFWs to multiple parts of his body, including his left wrist and forearm, in April 1969.  Although initial treatment records are not available, it was noted on hospitalization in May 1969 that both wrists were in casts with impairment of sensation of the right second and third finger.  A non-displaced fracture of the left lunate was noted.  When evaluated in August 1969, there was still limitation of motion of both wrists.  VA examination in January 1970 revealed limited motion of the left wrist (flexion and dorsiflexion to 45 degrees each) with pain on forced motion.  Grip and making a fist was diminished by 30 percent.  In a February 1970 rating decision, the RO granted a prestabilization rating of 100 percent for residuals of multiple SFWs, effective from October 1, 1969 to March 31, 1970; thereafter, a 10 percent rating was assigned for an SFW of the left wrist and forearm.  The Board also notes that the Veteran is already in receipt of separate 10 percent ratings for SFW scars of the left wrist and forearm.  See VA rating decision dated in October 2001; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Upon VA examination in April 2001, the Veteran's left wrist did not have significant numbness, and there was full range of motion of the left wrist and elbow.  The disability did not cause him any significant problems, but he did have some achiness in his left wrist on occasion after using it to do several activities throughout the day.  X-rays revealed two large shrapnel fragments, one on the volar aspect of the left wrist just anterior to the radius and one just near his lateral epicondyle.  

A VA examination in May 2005 revealed full range of motion of the left elbow, with no tenderness or deformity.  The left wrist also showed no tenderness or deformity.  The Veteran had good grip strength, with full painless range of motion of all fingers.  Functional range of motion was not affected by pain, repetition or weakness.  There was painless range of motion of the left wrist with palmar flexion to 80 degrees, dorsiflexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  X-rays of the left wrist revealed degenerative changes and a foreign body with no evidence of acute fracture, dislocation or subluxation.  The diagnosis was SFW of the left upper extremity with residual scars and healed fracture of the lunate with degenerative joint disease of the left wrist.  

During his November 2006 hearing, the Veteran primarily discussed historical treatment for his left wrist, rather than current symptomatology.  

During a May 2011 VA examination, the Veteran reported a "constant dull achey pain" of the left wrist that when exacerbated with use became sharp and painful.  He used a left a wrist splint for support when painting or doing yard work.  He was able to accomplish yard work for about 20 minutes and then had to stop due to pain, and then would wear the left wrist brace for about 1-2 afterwards due to pain.  The examiner noted the presence of pain and stiffness, but no deformity, giving way, instability, weakness, incoordination, locking, effusion, inflammation, effect on joint motion, or flare-ups of joint disease.  Upon examination, movement of the left wrist was noted to be normal, as was muscle tone,  Specific findings included guarding of movement, 70 degrees, of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  There was no evidence of pain with active motion or following repetitive motion, and no additional limitations after three repetitions of range of motion.  Decreased manual dexterity was noted.  The effects were noted to be severe with sports; moderate with exercise and recreation; mild with chores and shopping; and "none" with traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

During his June 2014 VA examination, the Veteran described chronic left forearm/wrist problems, including increased discomfort with use of tools, grasping, and lifting.  The resultant pain was noted to be +5/10.  Cold weather was noted to cause increased stiffness and decreased range of motion.  The wearing of a wrist splint/brace was noted to help.  The examination revealed left wrist palmar flexion to 45 degrees, with pain beginning at 40 degrees; and dorsiflexion to 45 degrees, with pain beginning at 40 degrees.  Post-test range of motion testing also revealed both motions to 45 degrees.  The Veteran had no additional limitation of range of motion of the wrist following repetitive use testing, although he did have functional impairments including less movement than normal, weakened movement, and pain on movement.  Muscle strength testing of the wrist for flexion and extension was 5/5, and there was no ankylosis.  X-rays were unremarkable other than the existence of a metallic foreign body measuring 2.4 mm. to 3 mm. in the soft tissues immediately ventral to the distal mid radius.  

Based on the above evidence, the Board finds that the objective medical findings do not meet or nearly approximate that of a moderately severe muscle injury.  While the Veteran has reported flare-ups of symptoms with certain activities and with cold, the VA examinations have shown good muscle strength and no more than moderate limitation of wrist motion, even taking into account pain and other functional impairments.  Absent a showing of a moderately severe muscle injury, there is no basis for an evaluation in excess of 10 percent.  

The Board has also considered whether it would be more beneficial for the Veteran to have his service-connected left wrist and forearm disability rated under any of the DCs addressing musculoskeletal disability of the left upper extremity (DCs 5205 through 5215), rather than under DC 5308, which is the DC that compensates based on the extent of muscle damage.  (Of course, separate ratings under both sets of rating criteria cannot be assigned because such action would violate VA's prohibition against pyramiding, 38 C.F.R. § 4.14.)  However, the Board has determined that doing so would result in no benefit to the veteran because his symptomatology does not warrant a rating higher than 10 percent under any of those DCs, insofar as there is no evidence of ankylosis of any part of the left upper extremity; impairments of the elbow such as flail joint or joint fracture, with marked cubitus varus or cubitus valgus deformity, or ununited fracture of the head of the radius; impairments of the ulna or radius manifested by at least nonunion; or limitation of flexion or extension of the minor forearm to a degree that would warrant a rating higher than 10 percent.

Overall, there is no basis for a rating in excess of 10 percent, and the Veteran's claim for that benefit must be denied.

V.  Other considerations

The Board has considered whether an extraschedular evaluation is warranted for one or more of the Veteran's disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under 38 C.F.R. § 3.321(b)(1) , however, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there exists a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  The applicable schedular criteria closely correlate with the findings shown upon examination, and the Veteran has not asserted unusual impairments beyond these reflected in such criteria.  Accordingly, the Board finds that the Veteran's disability picture for all three disabilities has been contemplated by the rating schedule.

As to the related matters of eligibility for a total disability evaluation based upon individual unemployability and special monthly compensation, the Board would also point out that the Veteran has been assigned a 100 percent evaluation for residuals of a shell fragment wound of the abdomen since October 2000 and is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and (s) and 38 C.F.R. § 3.350(a) and (i).  No further action on these matters is warranted.  See Bradley v. Peake, 22 Vet. App. 280 (2008); see also Buie v. Shinseki, 24 Vet.App. 242, 250 (2011).


ORDER

Entitlement to an increased rating for SFW residuals of the right ankle, with a retained foreign body and scars, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for SFW residuals of the left ankle, with a retained foreign body and scars, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for SFW residuals of the left wrist and forearm, to include a left lunate fracture (nondominant extremity), currently evaluated as 10 percent disabling, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


